The verdict was as follows:
1. Were the lands described in the complaint paid for, in whole or in part, by the money belonging to the Farmers and Merchants Bank, as alleged in the complaint? Answer: Yes.
2. If so, what amount of money belonging to said bank was invested in said lands? Answer: $600.
3. Is the plaintiff's cause of action barred by the statute of limitations? Answer: No.
It was alleged by the plaintiff, and all the evidence tended to show, that R. B. Crowder, cashier of the Farmers and Merchants Bank, while heavily indebted to the bank, discounted a promissory note for $600, which was then its property, without consideration therefor, and deposited the amount of the note to his personal credit; that with this money he purchased from J. A. Pilley and his wife a lot containing three acres and a half; and that he had the title thereto conveyed to his wife, Ethel D. Crowder. In her answer Mrs. Crowder admits the purchase was not made with her money, and there was no evidence that she has repaid her husband or the bank. The defendants neither testified nor introduced any witness; and there was no evidence tending to rebut the presumption of a gift from the husband to the wife.
The jury were instructed to answer the issues as they appear of record if they found the facts to be as testified to by all the witnesses. In this instruction we find no error. Admission of the testimony of the expert witness as to the entries found in the books kept by the cashier and their meaning was not improper. S. v. Hightower, 187 N.C. 307; Loan Asso. v.Davis, 192 N.C. 108. We have given attention to the other exceptions to the admission of evidence and to the judge's charge and find in them no sufficient grounds for a new trial. The equitable doctrine upon which the relief afforded by the judgment is founded is set forth in Bank v. Ethel D.Crowder et al., ante, 312, and need not be repeated here. The record presents no adequate reason for disturbing the judgment.
No error. *Page 333